Exhibit 10.23

 

AS-IS AGREEMENT FOR PURCHASE AND SALE

 

THIS AGREEMENT, made and entered into by and between Ridge Rock Partners, LLC, a
Florida limited liability company (“Seller”), and Jagged Peak, Inc., a Nevada
corporation (“Buyer”).

 

W I T N E S S E T H:

 

That for and in consideration of the sum of the Purchase Price (as defined
below) and other good and valuable consideration, the receipt whereof is hereby
acknowledged each from the other, and in further consideration of the mutual
promises, covenants and agreements herein contained, Buyer and Seller, intending
to be legally bound, hereby agree as follows:

 

1.     PROPERTY. Seller hereby agrees to sell, assign, transfer, and convey to
Buyer, and Buyer hereby agrees to purchase from Seller, that certain real
property located at 1701 3rd Avenue South, St. Petersburg, Florida 33712,
consisting of the following:

 

a.     Land. All those certain parcels of real property located in Pinellas
County, Florida (hereinafter called the “Land”), more particularly described as:

 

Lot 1, Block 1, FULLER SUBDIVISION, Block 23 REPLAT, according to plat thereof,
recorded in Plat Book 101, Page 50, of the Public Records of Pinellas County,
Florida.

 

b.     Improvements. All buildings, structures, parking areas, sidewalks,
landscaping, utilities, fixtures (other than Seller’s trade fixtures and
equipment) and improvements situated thereon, including all heating,
refrigerating, air conditioning, plumbing, lighting, ventilating and power
systems, owned by Seller and located on or used in connection with the Property,
and all appurtenances thereto, now or hereafter located upon the Land
(hereinafter called the “Improvements”).

 

c.     Easements. All easements, rights of way, licenses, privileges,
hereditaments and appurtenances, belonging to or inuring to the benefit of the
Land and/or Seller, including without limitation all easements for ingress and
egress to the Land, and all right, title and interest of Seller in and to the
land lying within a street or roadway adjoining the Land and all right, title
and interest of Seller in and to any strips, gores, and other pieces of land and
any vacated or hereafter vacated street(s) or road(s) adjoining the Land, and
all right, title and interest of Seller, if any, in and to any award to be made
in lieu thereof and in and to any unpaid award for damage to the Property by
reason of change of grade of any street.

 

d.     Intangible Personal Property. All of Seller’s right, title and interest
in and to all leases, deposits of any nature, licenses, governmental approvals,
permits, contracts and other intangible rights pertaining in any way to the
ownership and/or operation of the Land, the Improvements and/or easements
(hereinafter called the “Intangible Property”).

 

All of the foregoing items referenced in this Section 1 are hereinafter
collectively referred to as the “Property.”

 

2.     PURCHASE PRICE FOR PROPERTY. The full purchase price for the Property
(hereinafter called the “Purchase Price”) shall be Three Million Two Hundred
Thousand Dollars ($3,200,000.00). Seller shall finance a portion of the Purchase
Price, totaling Three Hundred Twenty Thousand Dollars ($320,000.00)(the “Seller
Financing”), which shall: (i) be evidenced by an unsecured balloon promissory
note; (ii) have a maturity date of twelve (12) months from closing (with no
prepayment penalty); (iii) bear interest at 4.5% per annum; and (iv) require
monthly interest-only payments. At Closing of this transaction, Buyer shall pay
a sum equal to the difference between the Purchase Price and the Seller
Financing, provided that such sum shall be subject to prorations, credits, and
adjustments permitted or required by this Agreement, and shall be paid by wire
transfer of immediately available funds, or by certified or cashier’s check.

 

 
Page 1 of 14

--------------------------------------------------------------------------------

 

 

3.     CLOSING.

 

(a)     Conditions Precedent to Closing: Buyer’s obligation to close shall be
contingent upon Fifth Third Bank’s commitment to finance eighty percent (80%) of
the Purchase Price, and to fund such amount at the Closing, for which the
Closing Date may be extended, provided, however, that Seller may terminate this
Agreement by notifying Buyer in writing of such election at any time after the
original Closing Date unless and until such condition is satisfied.

 

(b)     Timing of Closing: The date upon which the later to execute of the
Seller and Buyer has executed this Agreement hereinafter shall be referred to as
the “Effective Date.” Closing of the purchase and sale of the Property (the
“Closing”) shall occur, and the deed and possession of the Property shall be
delivered to Buyer on May 31, 2012 (the “Closing Date”), which date shall be
deemed “of the essence” to this transaction, unless extended by any provision
for extension set forth in this Agreement. Closing shall take place in at the
offices of the Title Company (as defined below) or its designated agent, which
shall act as closing and title agent for this transaction, or at such other
location mutually acceptable to Seller and Buyer.

 

4.     DUE DILIGENCE DELIVERIES. On or before five (5) days after the Effective
Date of this Agreement, Seller shall deliver to Buyer, for examination by Buyer,
all of the following items affecting the Property within the possession, custody
or control of Seller or its representatives all of the following:

 

a.     Copies of all existing “as-built” plans and specifications, surveys, site
plans and other drawings or renderings for the Land or Improvements;

 

b.     Copies of all existing engineers’ or architects’ reports prepared with
respect to the Property, including any existing environmental inspections,
assessments, or reports and any geotechnical reports;

 

c.     Copies of all existing appraisal reports and economic and financial
studies relating to the Property; 

 

d.     Copies of all existing title insurance policy(ies) relating to the
Property and any declarations of covenants, conditions, easements, and
restrictions affecting the Property; and

 

e.     Copies of all contracts, service agreements, and any other obligations
with regard to the Property or the operation thereof, which Buyer shall be
required to assume, effective as of the Closing Date (including all prorated
deposits, fees, and costs thereunder), unless Buyer delivers an objection in
writing to Seller during the Inspection Period.

 

The date on which all such documents have actually been delivered to Buyer shall
be the “Due Diligence Delivery Date”. The parties shall, upon the request of
either, confirm the actual Due Diligence Delivery Date via electronic mail or
other written form of communication, which date shall be deemed fully binding
upon Buyer and Seller once confirmed. All such information shall be kept
confidential and shall not be disseminated to any third party except Buyer’s
attorneys, any lender or lender representative in connection with the financing
of Buyer’s acquisition, and any consultant, inspector, accountant, potential
service provider or other third party necessary for the completion of Buyer’s
due diligence activities; and further, provided that, if Buyer fails to purchase
the Property for any reason other than Seller’s default, all such information
will be returned to Seller.

 

 
Page 2 of 14

--------------------------------------------------------------------------------

 

 

5.     INSPECTION PERIOD. Buyer and Buyer’s representatives shall have until the
Closing Date (hereinafter called the “Inspection Period”) during which Buyer,
Buyer’s agents, contractors, employees and representatives, shall have the right
and opportunity to:

 

a.     Confirm that electrical, telephone, potable water, gas, sanitary and
storm sewer, telephone and other utility services without limitation are
available to the Property, and that such utility services shall be adequate for
Buyer’s planned use and operation of the Property after Closing;

 

b.     Confirm that the Property is or after Closing shall be properly zoned and
classified for Buyer’s planned development and operation of the Property and
that any and all permits, licenses, contracts, approvals and easements which
Buyer reasonably determines are necessary for Buyer’s planned development and
operation of the Property after Closing are available to Buyer;

 

c.     Conduct such tests, analyses and examinations of the economic feasibility
of the Buyer’s planned development and operation of the Property, as Buyer may
desire;

 

d.     Determine whether, in Buyer’s sole discretion, the Property is suitable
for Buyer’s intended use thereof; and

 

e.     Conduct a complete environmental audit of the Property and the
Improvements, including without limitation, an inspection of the Improvements
for the presence of asbestos.

 

Provided, however, that: (i) Buyer shall promptly repair any damage to the
Property caused by the foregoing; (ii) Buyer shall pay all costs and expenses
incurred in connection with the foregoing; and, (iii) Buyer shall indemnify and
save Seller harmless of and from all losses, costs, injuries, damages and
liability of any kind arising out of or in connection with Buyer’s activities on
the Property, including the acts and omissions of Buyer’s agents, employees,
architects, engineers and other personnel. The foregoing indemnity shall survive
the termination of this Agreement. For the purpose of this section, “a complete
environmental audit” shall mean a Phase I Environmental Audit and, if, in the
reasonable judgment of Buyer, as a result of the Phase I Environmental Audit
Report, a Phase II Environmental Audit is warranted, both a Phase I and Phase II
shall be performed. Prior to commencing a Phase II Environmental audit Seller
will be notified of same by Buyer.

 

Seller agrees that it will cooperate with Buyer in such inspections (A) by
giving Buyer reasonable access to the Property (Buyer hereby acknowledging that
it has current possession of, and full access to the Property), and (B) by
assisting Buyer in obtaining relevant documents in the possession or control of
others, provided that all out-of-pocket costs and expenses in connection with
the foregoing are to be paid by Buyer.

 

Seller hereby authorizes Buyer to contact all state and municipal governmental
authorities and agencies having jurisdiction of the Property for the purpose of
confirming such information as Buyer may deem relevant concerning the Property.
Seller will further cooperate with Buyer by authorizing all government agencies
having jurisdiction over the Property or any part thereof, including without
limitation, the building and zoning department authorities, state fire marshal,
elevator, plumbing and electrical standards inspectors, code enforcement board,
the Southwest Florida Water Management District, and the state Department of
Environmental Regulation, to issue letters for the benefit of Buyer attesting to
the presence or absence of violations of applicable codes, laws and ordinances
at or concerning the Property and to make such reasonable inspections as may be
necessary for such authorities to issue said letters.

 

 
Page 3 of 14

--------------------------------------------------------------------------------

 

 

If, at any time during the Inspection Period, Buyer is not satisfied, in Buyer’s
sole and absolute discretion, with the result of Buyer’s inspections,
examinations, analyses, and determinations, Buyer may, at Buyer’s sole option
for any reason whatsoever, elect to terminate this Agreement by delivering
written notice to Seller, whereupon this Agreement shall be null and void and
all rights, liabilities, and obligations of the parties shall terminate. If
Buyer elects to cancel this Agreement pursuant to this section, Buyer must
deliver to Seller or Seller’s agent written notice of such cancellation on or
prior to the final day of the Inspection Period or Buyer shall be deemed to have
elected to close this transaction.

 

6.     TITLE EVIDENCE AND INSURANCE. Seller, at Seller’s expense, shall, within
ten (10) days after the Effective Date, deliver to Buyer a written title
insurance commitment for the issuance of an owner’s policy of title insurance
from a title company acceptable to Buyer (the “Title Company”), insuring title
to the Property in the full amount of the Purchase Price, together with legible
copies of all instruments disclosed therein as affecting title to the Property
(hereinafter called the “Title Commitment”). Buyer hereby consents to any of the
following being designated as the Title Company: Attorney’s Title Insurance
Fund, Fidelity National Title Insurance Company, Chicago Title Insurance
Company, Commonwealth Land Title Insurance Company, Old Republic Title Company,
First American Title Insurance Company or Lawyers Title Insurance Company. The
Title Commitment shall reflect that Seller has marketable fee simple title of
record in and to the Property, subject only to ad valorem real property taxes
for the year of closing, easements, declarations, restrictions and zoning
ordinances (provided that the same do not prohibit any existing use of the
Property and are consistent with all terms, representations and warranties
contained in this Agreement), such exceptions to which Buyer may agree (the
foregoing matters shall hereinafter be referred to as the “Permitted
Exceptions”), and to matters which shall be fully discharged and removed to
Buyer’s satisfaction at or prior to Closing (which matters shall not be deemed
Permitted Exceptions as that term shall hereinafter be employed).

 

If the Title Commitment discloses that Seller does not have fee simple title to
the Property, or that title to the Property is subject to any liens,
encumbrances, easements, restrictions or other matters other than the Permitted
Exceptions, that are unacceptable to Buyer, Buyer shall notify Seller, in
writing, on or before expiration (or Buyer’s earlier termination) of the
Inspection Period, specifying the matters which exist with respect to the title
to the Property that are unacceptable to Buyer (hereinafter called the “Title
Defects”). Upon receipt of such notice, Seller shall, within ten (10) days,
notify Buyer of the Title Defects which Seller is willing to cure during a
period of thirty (30) days subsequent to the date of receipt of such notice (the
“Cure Period”), it being agreed that Seller shall be required to cure any
monetary liens of a definite sum at or prior to Closing. If Seller declines to
cure any other Title Defects, then Buyer may terminate this Agreement via
written notice delivered to Seller within ten (10) days of Buyer’s receipt of
Seller’s written response and this Agreement shall be thereupon null and void,
and all rights and obligations of the parties shall terminate except Buyer’s
repair, payment and indemnity obligations set forth in this Section 5, which
obligations shall survive termination or expiration of this Agreement in any
instance. Notwithstanding anything to the contrary set forth herein, this
transaction shall be closed on the later of: (i) ten (10) days after the Buyer
notifies the Seller in writing that the Title Defects have been removed to
Buyer’s satisfaction and have been removed from the Title Commitment; or (ii)
the Closing Date. Notwithstanding any provision of this Agreement to the
contrary, Seller agrees to use Seller’s proceeds of Closing to satisfy any
mortgage affecting title, and not assumed by Buyer, and Buyer agrees that Seller
may use Seller’s Closing proceeds for such purpose. If Seller fails to cure any
Title Defects during the Cure Period, (A) Buyer may terminate this Agreement via
delivery of written notice to Seller, whereupon this Agreement shall be
thereupon null and void and all rights and obligations of the parties shall
terminate except Buyer’s repair, payment and indemnity obligations set forth in
this section, which obligations shall survive termination or expiration of this
Agreement in any instance, or (B) Buyer may elect to purchase the Property in
the same manner as if no Title Defects had been found, without reduction of the
Purchase Price, and Buyer shall release Seller from any liability therefore and
from any obligation to share in or otherwise be responsible for the payment of
any costs which are incurred in connection with any effort to cure such Title
Defects. These shall be the sole remedies of Buyer in the event of a Title
Defect.

 

 
Page 4 of 14

--------------------------------------------------------------------------------

 

 

Seller shall pay the premium for the base policy of title insurance to be issued
to Buyer at Closing. Buyer shall be responsible for the cost of any endorsements
the Buyer or Buyer’s lender, if any, requires. The title insurance policy shall
be issued subject only to the Permitted Exceptions, with all standard exceptions
contained in the Title Commitment deleted, and shall be issued simultaneously
with Closing unless the Title Company insures against adverse matters affecting
title pursuant to § 627.7841, Florida Statutes; provided that the requirements
of this sentence shall be satisfied if the authorized agent of Title Company
deletes and initials the “gap” exception in the Title Commitment, and deletes
and initials all other exceptions contained therein, including all of the
standard exceptions, and except the Permitted Exceptions. Seller’s compliance
with the terms of this section shall be a condition precedent to Buyer’s
obligation to close under this Agreement.

 

At the Closing, Seller shall deliver Seller’s affidavit to Buyer stating either
that there have been no improvements made to the Property during the ninety (90)
days immediately preceding the date of Closing, or, if there have been such
improvements, that all lienors and potential lienors in connection with such
improvements have been paid in full. The affidavit shall further state that
there are no unrecorded easements or agreements affecting title to the Property,
that there are no parties entitled to possession thereof except Seller, and any
other representations required by the Title Company to issue the title insurance
policy. The aforesaid affidavit is hereinafter referred to as the “No-Lien and
Possession Affidavit.”

 

Buyer shall be entitled to have conducted a “UCC-11” search for any existing
financing statements in the name of Seller or any related person or entity or
principal of Seller. If Buyer’s search reveals the existence of any such
financing statement affecting the Property or any part thereof (the “UCC
Filing”), Buyer shall give Seller written notice of said UCC Filing no later
than expiration of the Inspection Period, and Seller shall cause the
indebtedness for which any UCC Filing serves as security to be paid in full and
a “UCC-3” termination statement filed therefore with the Florida Secured
Transactions Registry at or prior to Closing, failing which any UCC Filing may
be treated as a Title Defect pursuant to the terms of this section. Seller shall
provide Buyer with a copy of the filed UCC-3 termination statement as to any UCC
Filing. Seller agrees to apply Seller’s proceeds from Closing to satisfy any
indebtedness secured by a UCC Filing.

 

7.     SURVEY. Seller, at Seller’s expense, within twenty (20) days of the
Effective Date, may have the existing survey (provided to Buyer pursuant to
Section 4) updated and certified to Buyer and any other party Buyer deems
necessary (hereinafter referred to as the “Survey”). If the Survey shows any
encroachments on the Land or any easements appurtenant thereto, shows that any
Improvements on the Land encroach on any easement or any other lands, shows lack
of lawful access to the Land and Improvements over dedicated and publicly
maintained streets or roads, is not sufficient to cause the deletion of the
standard survey and unrecorded easement exceptions from the title insurance
policy to be issued, or shows any other state of facts rendering title to the
Property unmarketable (collectively the “Survey Defects”), then written notice
to that effect shall be delivered to Seller no later than expiration of the
Inspection Period (or ten [10] days after Buyer’s receipt of the Survey if later
than as required by this section), and Seller shall have the same time to remedy
such Survey Defects as is allowed for curing Title Defects, and Buyer shall have
the same options to terminate or waive any Survey Defects as with Title Defect,
as all of the foregoing is set forth in Section 6, which shall be the sole
remedies of Buyer in the event of a Survey Defect.

 

 
Page 5 of 14

--------------------------------------------------------------------------------

 

 

8.    “AS-IS” CONDITION OF PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT THE
PURCHASE AND SALE OF THE PROPERTY CONTEMPLATED BY THIS CONTRACT IS “AS-IS” WITH
ALL FAULTS, PATENT AND LATENT, AND WITHOUT REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTIES
OR REPRESENTATIONS AS TO MATTERS OF ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS, PROPERTY VALUE, OPERATING HISTORY, OR ANY OTHER MATTER
OR THING RELATING TO OR AFFECTING THE PROPERTY. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE BUYER OF REAL ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF BUYER'S CONSULTANTS, AND THAT BUYER WILL CONDUCT SUCH
INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME, AND
UPON CLOSING, SHALL ASSUME THE RISK OF ALL ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS.

 

9.     DELIVERIES AT CLOSING. In addition to other conditions precedent set
forth elsewhere in this Agreement, Buyer and Seller shall deliver to each other
at Closing all of the following documents or items, the delivery and accuracy of
which shall be a condition to the parties’ obligation to consummate the purchase
and sale herein contemplated:

       

(a)        Buyer's Deliveries at Closing. At the Closing, Buyer shall deliver
the following to Seller as a condition to Seller’s obligation to close        

(i)

Promissory Note. A promissory note from Buyer to Seller in the amount of
$320,000.00 (which amount shall be credited toward the Purchase Price)
consistent with the terms of the Seller Financing (the “Promissory Note”);

       

(ii)

Purchase Price. The balance of the Purchase Price (i.e. $2,880,000.00) adjusted
as set forth herein;

       

(iii)

Closing Settlement Statement. A counterpart of the closing settlement statement
prepared by the Title Company which conforms to Seller’s closing statement; and

       

(iv)

Other Documentation. Such other documents as may be reasonable in the opinion of
Seller or the Title Company to consummate and close the transaction contemplated
herein pursuant to the terms and conditions of this Agreement.

       

(b)        Seller’s Deliveries at Closing. At the Closing, Seller shall deliver
the following to Buyer as a condition to Buyer’s obligation to close        

(i)

Warranty Deed. A general warranty deed reasonably satisfactory in form and
substance to Buyer and the Title Company, conveying fee simple title to the
Property, free and clear of all liens, encumbrances, easements and restrictions
except for the Permitted Exceptions (the “Deed”);

 

 
Page 6 of 14

--------------------------------------------------------------------------------

 

 

 

(ii)

Closing Settlement Statement. A counterpart of the closing settlement statement
prepared by the Title Company which conforms to Buyer’s closing statement;

       

(iii)

No-Lien and Possession Affidavit. The No-Lien and Possession Affidavit required
pursuant to Section 6;

       

(iv)

Non-Foreign Affidavit. The Affidavit and/or any Withholding Document, as defined
in and required by Section 15; and

       

(v)

Other Documentation. Such other documents as may be reasonable in the opinion of
Buyer or the Title Company to consummate and close the transaction contemplated
herein pursuant to the terms and conditions of this Agreement.

 

10.     PRORATED ITEMS AND ADJUSTMENTS.

 

At Closing, the following adjustments and prorations shall be computed as of the
Closing Date, and the cash portion of the Purchase Price shall be adjusted to
reflect such prorations, as follows:

 

a.     Real Property Taxes. Real property taxes shall be prorated on a tax year
basis as of the Closing Date, and paid by the Buyer to the Seller, or vice
versa, as the case may be. If the relevant property tax bill for the year of
Closing has not been received, said proration shall be based on the assessment
for the year of Closing, if known, or, if not known, on the tax bill for the
year prior to the year of Closing, with discount for earliest payment. Upon
receipt of the actual property tax bill for the year of Closing, the parties
agree to reprorate said taxes based on said actual bill upon request of either
party.

 

b.     Special Assessments. All special assessments and other similar charges
which affect or have become a lien upon the Property at Closing shall be
prorated in the same manner as taxes.

 

c.     Miscellaneous. Other proratable items, if any, shall be prorated as of
the Closing Date. In the event accurate prorations and other adjustments cannot
be made at Closing because current bills are not obtainable, the parties shall
prorate on the best available information, subject to adjustment upon receipt of
the final bill.

 

11.    CLOSING COSTS. Buyer and Seller shall pay the costs of Closing as
follows: Seller shall pay the title insurance premium and all other charges by
the Title Company (except as specifically set forth in this section and Section
6), including any endorsements requested by Buyer to the Owner’s policy, the
costs for preparation and recording of any required corrective title documents,
documentary stamp taxes on the Deed, commissions payable to any brokers, as set
forth in Section 16; and Buyer shall pay the cost of recording the Deed
conveying title to the Buyer, the costs associated with any financing obtained
by Buyer, including any mortgagee title policy and endorsements, and the cost of
recording any documents required by Buyer’s lender, any financing-based
documentary stamp taxes and intangible taxes, and the cost of any UCC-11 search
desired by Buyer. Except as set forth in Section 20, each party shall be
responsible for its own attorneys’ fees and costs.

 

 
Page 7 of 14

--------------------------------------------------------------------------------

 

 

12.     CONDEMNATION AND RISK OF LOSS.

 

a.     Condemnation. In the event of condemnation or transfer by Seller in lieu
thereof (“Condemnation”) or receipt of notice of Condemnation of any material
part of the Property by governmental authority on or prior to the date of
Closing, Buyer may, at its election, terminate this Agreement, whereupon the
Escrow Deposit shall be returned to Buyer within three (3) days of Escrow
Agent’s receipt of Buyer’s notice of termination, and this Agreement shall be
thereupon null and void and all rights and obligations of the parties shall
terminate except Buyer’s repair, payment and indemnity obligations set forth in
Section 5, which obligations shall survive termination or expiration of this
Agreement in any instance. If Buyer does not elect to terminate this Agreement,
then this Agreement shall remain in full force and effect, and Buyer shall be
entitled to receive all awards, proceeds, deposits, and monies received or
collected by reason of such condemnation and Buyer shall be entitled to control
all negotiations with the condemning authority. Further, Seller shall assign and
transfer to Buyer at Closing by written instrument all of Seller’s right, title,
and interest in any condemnation awards and proceeds.

 

b.     Risk of Loss. Seller agrees to give Buyer prompt notice of any fire or
other casualty affecting the Property or any portion thereof (a “casualty”)
between the date hereof and the Closing. If prior to the Closing there shall
occur a casualty which Seller and Buyer reasonably estimate will cost more than
One Hundred Thousand Dollars ($100,000) to repair or restore (a “major
casualty”), Buyer may elect as its sole option under this Agreement by notice to
Seller within seven (7) days after Buyer has received the notice referred to
above or at the Closing, whichever is earlier, to either (a) terminate this
Agreement, in which event the Escrow Deposit and any interest thereon shall be
returned to Buyer within three (3) business days of Escrow Agent’s receipt of
Buyer’s notice, or (b) proceed to close. If Buyer does not elect to terminate
this Agreement upon a major casualty, or if Buyer elects to proceed to close
notwithstanding the major casualty, the Closing shall take place as provided
herein without abatement of the Purchase Price, and at the Closing Seller shall
assign to Buyer all interest of Seller in and to any insurance proceeds
resulting or to result therefrom which may be payable to Seller on account of
such occurrence plus Seller shall credit Buyer with the amount of any
deductible. If the casualty is not a major casualty, Buyer shall close and
Seller shall assign to Buyer at the Closing all interest of Seller in and to any
insurance proceeds resulting or to result therefrom which may be payable to
Seller on account of such occurrence plus Seller shall credit Buyer with the
amount of any deductible.

 

13.    OPERATIONS PRIOR TO CLOSING.

 

As a condition to Buyer’s obligation to close, Seller covenants with Buyer as
follows:

 

a.      Operation of Property. Prior to Closing, Seller shall operate the
Property in substantially the same manner as it was operated as of the Effective
Date. Seller shall deliver the Property at Closing in the same condition as it
was on the Effective Date, reasonable wear and tear excepted, and subject to
Section 13.

 

b.      Insurance. Seller shall keep all property, casualty, and general
liability insurance policies covering the Property in full force and effect
through the Closing.

 

c.     New Contracts. From and after the Effective Date, Seller will not enter
into any new contract or extend or modify any existing contract unless such
contract is terminable by Seller on not more than thirty (30) days notice
without cause, and without penalty or premium, or otherwise without the written
consent of Buyer.

 

 
Page 8 of 14

--------------------------------------------------------------------------------

 

 

d.     Tenant Leases. From and after the Effective Date, Seller will not renew
any existing leases (unless the unilateral right of the tenant), make any new
leases, permit any space that is vacant as of the Effective Date, or becomes
vacant, to be occupied, or enter into any contract for the making of leasehold
improvements to the Property or any part thereof, without the written consent of
the Buyer in each instance first had and obtained, which consent shall not be
unreasonably withheld or delayed.

 

e.     Other Acts. Seller shall not unreasonably undertake or omit to undertake
any other act, if the taking of or failure to take such act might add a new
restriction or have an adverse effect on the Property or the operations thereof
as presently conducted.

 

f.     Encumbrances. From and after the Effective Date, Seller agrees not to
convey, further lease or encumber the Property or any portion thereof or any
interest therein, not to permit or suffer any conveyance, lease, or encumbrance
of any interest in all or any portion of the Property, not to enter into
easements or agreements with municipalities, and not to grant any person or
entity possession or a right of entry upon all or any portion of the Property,
without the prior written consent of Buyer, which consent will not be
unreasonably withheld provided such encumbrances or other matters do not
increase the financial obligations of Buyer or interfere with the operation of
the Improvements.

 

14.     FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT PROVISION.

 

Except as otherwise provided herein, Buyer, pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended (“Section 1445”) and the regulations
promulgated thereunder (“Regulations”), shall be required to and shall withhold
such amount as is necessary to comply with Section 1445 and the Regulations and
shall timely remit to the Internal Revenue Service the amount so withheld along
with properly completed remittance forms. If, however, on or before the date of
Closing, Seller provides Buyer with (1) an Affidavit of Non-Foreign Status
regarding Seller, (2) a Notice of Non-Recognition Treatment, or (3) a
Withholding Certificate establishing that no, or a reduced, amount of federal
income tax is required to be withheld under Section 1445 (collectively
“Withholding Document”) in proper form as required by the Regulations, and Buyer
has no knowledge or notice that the Withholding Document furnished by Seller is
false, as determined in accordance with the Regulations, then Buyer shall not be
required to withhold any portion of the amount payable to Seller or shall be
allowed to withhold such lesser amount as is required by the applicable
Withholding Document, as the case may be, and shall submit the amount so
withheld to the Internal Revenue Service along with properly completed
remittance forms.

 

15.    BROKERAGE. Buyer and Seller hereby each represent and warrant to one
another that neither has dealt with, consulted, or contacted any real estate
broker, agent or finder in connection with or in bringing about the sale of the
Property, other than CLW Realty Group, Inc. (via agent, K.C. Tenukas) who
represents Seller as exclusive listing agent, and who shall be compensated by
Seller via separate agreement.

 

Seller hereby agrees to defend, indemnify and hold Buyer harmless against claims
by any broker, agent or salesman claiming by, through or under Seller, for a
commission or other compensation in connection with the purchase and sale of the
Property. Buyer hereby agrees to defend, indemnify and hold Seller harmless
against any claims of any brokers, agents or salesmen claiming entitlement to a
commission by, through or under Buyer in connection with the purchase and sale
of the Property.

 

16.    DEFAULT OF BUYER. If Buyer defaults with respect to the performance of
any or all of its obligations under this Agreement and such default continues
for a period of five (5) days after delivery of written notice thereof from
Seller to Buyer (other than in the event of failure to close on the Closing
Date, which shall require no notice or cure period), Seller may elect to seek
specific performance of this Agreement. This shall be the sole and exclusive
remedy of Seller in the event of any default by Buyer under this Agreement,
except that Seller shall be entitled to all remedies allowed under Florida law
with regard to Buyer’s repair, payment and indemnity obligations set forth in
Section 5.

 

 
Page 9 of 14

--------------------------------------------------------------------------------

 

 

17.    DEFAULT OF SELLER. If Seller defaults with respect to the performance of
any or all of its obligations under this Agreement and such default continues
for a period of five (5) days after delivery of written notice thereof from
Buyer to Seller (other than in the event of failure to close on the Closing
Date, which shall require no notice or cure period), Buyer may elect to: (i)
terminate this Agreement by delivering written notice to Seller, whereupon this
Agreement shall be null and void and all rights, liabilities, and obligations of
the parties shall terminate; (ii) seek specific performance of this Agreement;
or (iii) seek the actual damages incurred by Buyer in the form of all expenses
incurred by Buyer in conducting Buyer’s due diligence during the Inspection
Period, provided that in no event shall Buyer recover such due diligence damages
in an amount exceeding Fifty Thousand Dollars ($50,000.00), nor shall Buyer be
entitled to any punitive, consequential or other speculative damages in any
event. These shall be the sole and exclusive remedies of Buyer in the event of
any default by Seller under this Agreement.

 

18.     FURTHER ASSURANCES. In addition to the obligations required to be
performed hereunder by Buyer and Seller from and after the Closing Date, Buyer
and Seller agree to perform such other acts, and to execute, acknowledge, and
deliver such other instruments, documents and other materials as the other
party, Escrow Agent, or the Title Company may request in order to consummate the
transactions contemplated herein, to vest title to the Property in Buyer, and to
effectuate the intention of the parties hereunder.

 

20.     ATTORNEYS’ FEES AND COSTS. If either party employs legal counsel to
enforce any of the provisions hereof, or to protect its interest in any matter
arising hereunder, the party prevailing shall be entitled to recover from the
other party all reasonable costs, charges and expenses, including reasonable
attorneys’ fees and costs, expended or incurred in connection therewith, before,
during and subsequent to any litigation, including any arbitration or appellate
proceedings, bankruptcy or similar debtor/creditor proceedings, and proceedings
to enforce any indemnity agreement herein contained. This section shall survive
Closing or earlier termination of this Agreement.

 

21.     NOTICES. Any notice or demand which must or may be given under this
Agreement or by law shall be in writing and shall be deemed to have been given
when: (i) delivered by nationally recognized overnight courier, or (ii) two (2)
business days after being deposited in the United States mail, certified, return
receipt requested, full postage prepaid, addressed to the respective parties at
the following addresses:

 

IF TO SELLER: 

Ridge Rock Partners, LLC



Attention: _______________

________________________

________________________

Telephone: (___) ____-_____

 

 

WITH COPIES TO: 

______________________



______________________

______________________

 

 
Page 10 of 14

--------------------------------------------------------------------------------

 

 

IF TO BUYER: Jagged Peak, Inc.



Attention: _______________

________________________

________________________

Telephone: (___) ____-_____

    WITH COPIES TO: Shumaker, Loop & Kendrick, LLP



Attn: Gregory R. Haney

101 East Kennedy Boulevard

Suite 2800

Tampa, Florida 33602

Telephone: (813) 227-2277

Facsimile: (813) 229-1660

    IF TO ESCROW AGENT: Attention: _______________



________________________

________________________

Telephone: (___) ____-_____

 

The foregoing addresses may be changed by the giving at least five (5) days
written notice as provided in this section. For the purposes of this Agreement,
notice given to or by an attorney for any of the parties hereto shall be deemed
notice to the party whom said attorney represents in connection with this
transaction.

 

22.      GENDER. Words of any gender used in this Agreement shall be held and
construed to include any other gender; any words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 

23.      CAPTIONS. The captions in this Agreement are inserted only for the
purpose of convenient reference and in no way define, limit or prescribe the
scope or intent of this Agreement or any part hereof.

 

24.     CONSTRUCTION. The parties hereto acknowledge that with respect to the
transactions contemplated herein (A) each party and its counsel (if retained)
has reviewed and revised this Agreement and that no term, covenant or provision
of this Agreement shall be construed by any court, government, governmental
authority or arbitration panel against any party hereto by reason of such
party’s being deemed to have drafted or structured such term, covenant or
provision; (B) neither party has received from the other any accounting, tax,
legal or other advice; and (C) each party has relied solely on the advice of its
own accounting, tax, legal and other advisors.

 

25.    ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement of the parties hereto and supersedes all prior understandings, if any,
there being no other oral or written promises, conditions, representations,
understandings, or terms of any kind as conditions or inducements to the
execution hereof and none have been relied upon by either party. Any subsequent
conditions, representations, warranties, agreements or amendments to or
modifications of this Agreement shall not be valid and binding upon the parties
unless the same shall be embodied in a subsequent writing signed by the party to
be charged thereby.

 

 
Page 11 of 14

--------------------------------------------------------------------------------

 

 

26.    COUNTERPART EXECUTION. This Agreement may be executed in multiple
counterparts, and notwithstanding that all of the parties do not execute the
same counterpart, each executed counterpart shall be deemed an original, and all
such counterparts together shall constitute one and the same Agreement binding
all of the parties hereto.  Signature and acknowledgment pages, if any, may be
detached from the counterparts and attached to a single copy of
this Agreement to physically form one document.  Electronic or facsimile copies
of this Agreement fully executed shall be deemed an original for all purposes,
and the parties hereto waive the “best evidence” rule or any similar law or rule
in any proceeding in which this Agreement shall be presented as evidence.

 

27.    GOVERNING LAW. This Agreement shall be construed, governed, interpreted
and enforced in accordance with the laws of the State of Florida.

 

28.    TIME. Any reference herein to time periods of fewer than five (5) days
shall in the computation thereof exclude Saturdays, Sundays and all legal
holidays in Pinellas County, Florida. Any time period which shall end on a
Saturday, Sunday or legal holiday in Pinellas County, Florida, shall
automatically extend to 5:00 p.m. of the next full day which is not a Saturday,
Sunday or such legal holiday. Time is of the essence of this Agreement and each
and every term and provision hereof.

 

29.    SUCCESSORS AND ASSIGNS. The terms, covenants and conditions of this
Agreement shall inure to the benefit of, and shall be binding upon, the
respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

30.    ASSIGNMENT. This Agreement may be assigned by Buyer without the consent
of Seller, but only upon written notice to Seller. Upon such assignment, Buyer
shall automatically be fully released of all obligations under this Agreement,
except any obligations that have arisen pursuant to Section 5 prior to the
effective date of such assignment, without the necessity of any written release
by Seller.

 

31.   CERTIORARI PROCEEDINGS. Seller agrees not to withdraw, settle or otherwise
compromise any pending tax reduction proceeding without the consent of the
Buyer. If any proceeding shall result in any reduction of assessment for the tax
year in which title shall be closed, it is agreed that the amount of tax saving
or refund for such tax year, less the fees and disbursements of the Seller’s
attorneys in connection with such proceedings, shall be apportioned between the
parties as of the date real estate taxes are apportioned under this Agreement.
Seller shall be responsible for any rebates due tenants for the period prior to
Closing; this provision shall survive Closing.

 

32.     INSPECTION. The Buyer and its agents, contractors, employees and
representatives shall have the continuing right to inspect the Property at any
time after the execution of this Agreement, provided that it shall first give
the Seller reasonable advance notification of its intention to conduct any such
inspection and that such inspection shall not unreasonably impede the normal
day-to-day business operation of the Property.

 

33.     RADON GAS. The following language is required by law in any contract
involving the sale or lease of any building within the State of Florida;

 

“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.”

 

 
Page 12 of 14

--------------------------------------------------------------------------------

 

 

34.     WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BUYER
AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT ANY AND ALL CLAIMS ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS AGREEMENT ARE MATTERS WHICH SHOULD BE
ADJUDICATED BY A COURT WITHOUT A JURY. THEREFORE THE PARTIES HEREBY WAIVE A
TRIAL BY A JURY. NEITHER BUYER NOR SELLER OR ANY SUCCESSOR THEREOF SHALL SEEK A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING (WHETHER AT LAW OR IN EQUITY, WHETHER
DIRECT OR COLLATERAL, WHETHER IN CONTRACT OR IN TORT) ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR OTHERWISE RELATING TO THE TRANSACTION RELATED THERETO.
NEITHER BUYER NOR SELLER SHALL SEEK TO CONSOLIDATE ANY ACTION OR PROCEEDING IN
WHICH TRIAL BY JURY HAS BEEN WAIVED WITH ANY OTHER ACTION OR PROCEEDING IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION
CANNOT BE AND HAVE NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN
FULLY DISCUSSED BY THE PARTIES AND THEIR RESPECTIVE ATTORNEYS AND THE PROVISIONS
HEREOF SHALL BE SUBJECT TO NO EXCEPTIONS. BUYER AND SELLER ACKNOWLEDGE AND AGREE
THAT NO ONE HAS REPRESENTED THAT THE PROVISIONS OF THIS SECTION OR OF ANY OTHER
SECTION OF THIS AGREEMENT WILL NOT BE FULLY ENFORCED.

 

35.     Anti-Terror Act Compliance. To the extent applicable to Buyer and
Seller, Buyer and Seller shall comply with all (i) regulations promulgated by
the Office of Foreign Assets Control, Department of the Treasury which are
applicable to Buyer and Seller or an owner of the Property, (ii) the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq.,
(iii) the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and (iv) the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.
Buyer and Seller hereby agree to defend, indemnify, and hold harmless each other
from and against any and all claims, damages, losses risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing. Buyer and Seller acknowledge that good, sufficient and
independent consideration has been given for the foregoing indemnity.

 

36.     EXECUTION. If this Agreement is not executed by all parties hereto on or
before May 10, 2012 at 5:00 p.m. Eastern Time, and the fact of such execution
communicated to all parties by delivery of an original executed counterpart of
this Agreement or scan thereof, this Agreement thereupon shall be deemed null
and void.

 

[Signature page follows]

 

 
Page 13 of 14

--------------------------------------------------------------------------------

 

 

[Signature page to AS-IS Agreement for Purchase and Sale]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year hereinafter listed. We have read and fully understand
this Agreement.

 

 

SIGNATURES WITNESSED BY:               

 

 

 

 



“Seller”

 

Ridge Rock Partners, LLC

a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Paul Demirdjian, Managing Member

 

 

 

 

 

 

 

     

Date: May ____, 2012

              Print Name:          

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Andrew J. Norstrud, Managing Member

 

 

 

 

 

Date: May ____, 2012

 

            Print Name:          



 

 



 



 

 

 

“BUYER” 



Jagged Peak, Inc.

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Paul Demirdjian, President

 

 

 

 

 

Date: May ____, 2012

 

            Print Name:          






Page 14 of 14